Citation Nr: 1340506	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-14 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2013 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2013 supplemental statement of the case (SSOC).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran's tinnitus likely had its onset during active military service.

2.  An acquired psychiatric disability, to include PTSD, did not have its onset in service and is not otherwise attributable to active military service.  



CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The Veteran does not have an acquired psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated in October 2010 and May 2013 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  Specifically, she was apprised of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The October 2010 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of her claim.  Thus, there is no indication that any additional action is needed to comply with the duty to assist.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records relevant to her acquired psychiatric disorder claim that need to be obtained.  To this end, the Board notes that in the May 2013 letter, the AMC requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for Dr. B. as well as any other private health care providers who treated her for her claimed disability.  However, the Veteran failed to return this form.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded a VA examination in February 2011, the report of which is of record.  As will be discussed below, the medical opinion expressed by the February 2011 VA examiner reflects that she thoroughly reviewed the Veteran's past medical history, documented her medical conditions, and provided an opinion that appears consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the February 2011 VA examination with medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Tinnitus

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran has asserted that she incurred tinnitus due to acoustic trauma during her military service.  Specifically, she stated that she was routinely exposed to the sound of large printing presses during her military duties.  She has alternatively contended that her current tinnitus is due to her service-connected headaches.  (The Veteran is service connected for headaches.)

As will be explained below, the Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed tinnitus was incurred during her active duty service.

Service treatment records are negative for diagnoses, complaints, or symptomatology associated with tinnitus.  The Veteran's DD-214 shows that her military occupational specialty (MOS) was reprographic specialist, which she explained involved the printing of textbooks and other publications.  See the VA examination report dated February 2011; see also the Board hearing transcript dated April 2013.  The Board has no reason to disbelieve the assertions of the Veteran concerning constant printing press noise while performing her military job.  

The Veteran has indicated that she has suffered from tinnitus dating from prior to initial her military discharge in October 1992.  See the Board hearing transcript dated April 2013.  She testified under oath that the tinnitus symptomatology began during service and has continued to this day.  Id.

The Board finds the Veteran's sworn testimony regarding the existence of tinnitus symptoms during service and the continuation of said symptoms following her military discharge to be credible.  As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Buchanan, supra.

As previously discussed above, the Veteran is competent to report her experiences and symptoms in service.  Further, the Board notes that tinnitus is subjective-the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of having experienced ringing in her ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board recognizes that the Veteran did not report tinnitus at any time during her military service.  However, in considering the evidence of record, the Board finds that the Veteran's currently diagnosed tinnitus cannot be reasonably disassociated from her conceded in-service noise exposure.

In this matter, the record contains conflicting medical opinions pertaining to the etiology of the Veteran's tinnitus.  The Veteran was initially afforded a VA audiology examination in February 2011, at which time the examiner determined that because the Veteran had denied tinnitus on two occasions following her separation from service, it was not felt likely that the tinnitus would have been the result of military noise exposure.  Pursuant to the May 2013 Board remand, the Veteran was afforded a VA examination in July 2013 in order to address the question of whether her tinnitus was caused or aggravated by her service-connected headaches.  However, the July 2013 examiner determined that, as an audiologist, she did not have the expertise to provide the requested opinion.  She therefore recommended that the Veteran be examined by a neurologist.  The Veteran was thereafter examined by a neurologist in September 2013, who provided a confusing and conclusory opinion concerning the question of secondary service connection to include aggravation.  However, the examiner did indicate that the Veteran's "noise exposure [is the] more likely cause of tinnitus."

Accordingly, the Board has weighed the probative evidence of record including the Veteran's competent and credible assertions concerning continuing tinnitus as well as the contradictory opinions set forth by the February 2011 and September 2013 VA examiners, and finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed tinnitus is related to her military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002).

III.  Acquired psychiatric disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this case, the Veteran asserts that she developed an acquired psychiatric disorder, to include PTSD, which began during her military service following a sexual assault.  See, e.g., the Veteran's statement dated October 2010.  Specifically, the Veteran described an incident occurring around September 1991 or October 1991 in which a man came into her room and forced her to have sexual intercourse.  See the Veteran's statements dated in September 2010 and October 2010.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on personal assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

Here, the Veteran's STRs document treatment for venereal disease dating from April 1991.  A STR dated August 3, 1992 noted the Veteran's complaint of stress; she reported that "the slightest things upset her."  She stated that the increase in stress was due to work-related problems including increased hours.  She was diagnosed with adjustment disorder with disturbance of mood and conduct.  In a subsequent Narrative Summary, it was noted that the Veteran was admitted for psychiatric treatment from August 12, 1992 to August 24, 1992, after being placed in correctional custody for eight days for financial problems.  Specifically, the Veteran wrote a bad check; she received an Article 15 with 30 days in the correctional custody unit.  See the Narrative Summary dated August 1992.  At the time of her psychiatric admission, the Veteran reported feeling sad and disappointed over her job at the Department of Defense Printing Office.  The treatment provider noted that the Veteran's psychological symptoms resolved during the course of in-patient treatment.  Id.  Upon discharge, she was diagnosed with adjustment disorder that had resolved.  It was further noted that she was fit to return to duty and she was given a psychiatric profile of S1.  Psychological counseling records dated in September 1992 indicated that the Veteran had no continuing psychiatric diagnosis.  The Veteran's STRs were absent any documentation of sexual assault.

The Veteran's service personnel records show that she received a positive performance evaluation for the period dating from May 1990 to December 1991.  Additionally, she was promoted to airman first class in October 1991.  She did have an early discharge from military service in October 1992, prior to the end of her original four-year commitment.

The Veteran filed a claim of entitlement to service connection for depressive neuroses in November 1992.  She was afforded a VA examination in December 1992 at which time she stated that her mother used physical punishment in a rather violent way, even to the point that her father had to intervene frequently to stop it.  With respect to her military service, the Veteran described an episode of psychological symptomatology at one point when she felt the military base was under-manned, and she felt over-worked.  She indicated that she was under a lot of stress and one day she yelled at her supervisor and he sent her to the mental health clinic.  She stated that the mental health clinic "said all I needed was to have a few days off but the supervisor said that he did not have anyone to do my work so they had to keep me in the mental health clinic for twelve days."  She further indicated that after a few days of rest, she felt much better and was able to return to work without incident.  The examiner opined that "this Veteran has a personality with some difficulty to cope with stress as she gives [a] history of one episode when she lost her best friend in high school and a second episode in the military when she did need some help failing to function under stressful circumstances of being overworked."  The examiner noted that the Veteran did not presently have a psychiatric disability.

Private treatment records dated in April 1997 documented the Veteran's complaint of depressive symptoms, "as long as I can remember."  She denied a history of sexual abuse.  Although the Veteran also denied experiencing physical abuse, she indicated that her mother was physically aggressive when the Veteran was younger.  A continuing diagnosis of dysthymic disorder was indicated.  See the private treatment records dated April 1997 and May 1998.  In a July 2003 private psychiatric evaluation, the Veteran reported a long history of depression.  She also reiterated her contentions concerning her mother's aggression.  The treating psychiatrist diagnosed her with dysthymic disorder and major depression, single episode, without psychotic features.

In another private psychological evaluation conducted in October 2008, the Veteran reported experiencing a very high level of stress in her life and stated that she was experiencing panic attacks and depression.  She indicated that she was physically and emotionally abused by her mother while growing up.  She described one incidence of being home sick from school and her father came home to find her mother strangling her to the point of unconsciousness.  She also reported that when she came home on her first leave after she joined the military, she was "greeted at the door with her mom drawing up her fist and hitting her."  The private psychiatrist diagnosed the Veteran with PTSD based upon the traumatic stress of this childhood abuse.  The examiner also diagnosed the Veteran with major depression.

VA treatment records dated in July 2002 reveal that the Veteran denied any history of sexual trauma while in the military during a sexual trauma screening.  In May 2010, she reported experiencing depression since 1992 while in the military service.  Continuing diagnoses of major depressive disorder and panic disorder were noted in June 2010.  In August 2010, the Veteran disclosed that she was a victim of sexual assault while on active duty, which resulted in her seeking mental health treatment.  She indicated that she was not able to bring up the assault while on active duty because she was "ashamed and uncomfortable discussing this with her male therapist."  She further stated that a few years after her military discharge, "she was compelled to seek mental health treatment at a local community mental health center, where she was diagnosed with PTSD."  The VA treatment provider noted that the Veteran described symptoms consistent with PTSD following the described in-service assault; the provider diagnosed the Veteran with PTSD secondary to military sexual trauma.

The Veteran was afforded a VA examination in February 2011.  The examiner initially noted that the Veteran indicated that she had a "pretty close" relationship with family members while growing up.  The examiner stated, that when directly asked about her abuse history, the Veteran stated that her mom would hit her.  She indicated that her sister tried to report it, but "the incidents were not considered 'reportable' by child protective service."  She further stated that sometimes her mother would "smack at us as we were running away, but that was it."  To this end, the examiner noted that the Veteran's treatment records suggest that she minimized her abuse history during the VA examination.  The examiner stated, 

[The Veteran's] report of childhood abuse has been consistent across assessments by other providers, and these consistent reports in treatment are dramatically different than her report today.  It is unclear why today's report is different, but one hypothesis that is certainly consistent with other aspects of her presentation is that she is attempting to manipulate information provided in a way that supports her claim for service connection.

The examiner detailed the Veteran's in-service psychiatric treatment including her diagnosis of adjustment disorder, which in-service treatment providers determined to have resolved.  The examiner indicated,

At the beginning of this exam, [the Veteran] reported that she filed a mental disorders claim shortly after her discharge.  She reported that the claim was 'never processed because [she] moved'...This is inconsistent with records, which indicate that [the Veteran's] claim was processed.  She was seen for a C&P exam, and the claim was denied because the examiner found no mental disorder.

The examiner noted that the Veteran attributed all symptoms of her depression and anxiety to the in-service assault.  The examiner further explained,

Repeatedly during this exam, [the Veteran] stated that other providers have concluded that her symptoms are due to other factors, stating that this is 'crazy because [she] never had any problems before the military.'  On the contrary, she has indicated to at least two past providers that psychiatric symptoms were present 'her whole life.'  In other words, [the Veteran] has consistently reported to providers that depressive symptoms had onset prior to military service.  Additionally, treatment records consistently indicate that [the Veteran] herself attributed psychiatric symptoms to numerous stressors unrelated to military service.

The examiner determined that although multiple records noted non-service-related issues as the source of the Veteran's psychological symptoms, she did not identify military sexual trauma as a stressor until October 2010.  The examiner concluded, 

Because of the inconsistencies among her report today and numerous treatment records, it is not possible to confirm any diagnosis.  Also of concern is that results of psychological testing indicate gross exaggeration of symptoms and functional impairment.

The examiner further opined,

Even if there were no credibility concerns and a diagnosis was offered, psychiatric symptoms could not be reasonably linked to military service.  Records indicate that [the Veteran] reported a history of depression that preceded military service.  Records also indicate that the original C&P examiner in 1992 did not find evidence of a mental disorder.  Records indicate that there was no treatment for mental health concerns from the time of discharge until 1997, indicating that there is no continuum of treatment that suggests that symptoms present during service are in any way related to symptoms reportedly present now.  Additionally, service records indicate that symptoms were in response to workplace stressors and resolved prior to her discharge.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

To this end, the Board finds the February 2011 VA medical examination report probative as to the question of etiology of the Veteran's claimed acquired psychiatric disorder as it appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The rationale expressed by the February 2011 VA examiner was substantial, thorough, and based on the overall record.

Considering all evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include as due to sexual assault in service.  The Board specifically finds that the February 2011 VA examination report outweighs the notations of PTSD due to military sexual trauma contained in VA treatment records.  Although the VA providers diagnosed PTSD based on alleged stressors during service, VA is not required to grant service connection just because a health care professional accepts a claimant's description of experiences during military service as credible and diagnoses PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  While the adequacy of a reported stressor to cause PTSD is a medical determination, the existence or occurrence of the event alleged as a stressor that caused PTSD is an adjudicative determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Moreover, as noted by the February 2011 VA examiner, the Veteran's VA treatment providers diagnosed her with PTSD following her misleading assertions that she sought psychological treatment for military sexual trauma in 1997 and was diagnosed with PTSD at that time.  Further, the Veteran's well-documented history of childhood abuse was not disclosed to the VA treatment providers at the time of the August 2010 diagnosis of PTSD due to military sexual trauma.

The Board notes that the Veteran is competent to report that she was sexually assaulted during service, because such alleged incidents are factual in nature and would be within her realm of personal experience.  Barr, 21 Vet. App. at 307; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  She is also competent to report observable symptoms of a mental health disorder after the alleged in-service incident, and treatment for such symptoms.  Jandreau, 492 F.3d at 1376-77.
However, VA adjudicators must determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit testimony simply because the claimant is an interested party and stands to gain monetary benefits, but personal interest may affect the credibility.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds the Veteran to be not credible with regard to the occurrence of the alleged sexual assault, as her statements are inconsistent and are unsupported by the evidence of record.  Specifically, the Veteran now attempts to link all of her psychological symptomatology to the alleged in-service sexual assault for which she has provided no details short of a date range (September 1991 to October 1991).  At the April 2013 Board hearing, the Veteran testified that she talked to a "cop friend" about the assault shortly after it occurred.  See the April 2013 Board hearing transcript, pgs. 3-4.  However, her description of this report was vague and there is no evidence, to include any third party lay statements, to corroborate these contentions.  Moreover, the Veteran's service personnel records, including performance evaluations, do not document any behavioral problems immediately following the alleged assault.  As indicated above, her performance evaluation dated December 1991 was positive and she was promoted to airman first class in late October 1991.

Significantly, the February 2011 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran's report of her medical history was inconsistent and lacked credibility.  In addition, the Veteran's description of her psychological symptomatology was suggestive of gross exaggeration.  Moreover, as noted by the February 2011 examiner, while VA providers appear to have diagnosed PTSD based on the Veteran's reported stressors during service, none of the stressors has been verified or corroborated.  The VA examiner's conclusions are consistent with the record showing that the Veteran had an episode in service that resolved and thereafter did not experience a psychiatric disability that can be attributed to her military service.

The February 2011 VA examiner expressly determined that the Veteran's psychiatric symptoms could not reasonably be linked to her military service, and for the reasons set out above, the Board agrees.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2012).



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


